Case 0:20-cv-62545-RAR Document 1-2 Entered on FLSD Docket 12/10/2020 Page 1 of 16
                                           k.c1SC 1N MUM'                 1 OGJJ 1/1 V'MOH. 13

Filing #Case
         115982080  E-Filed 11/02/2020
             0:20-cv-62545-RAR         01:05:19
                                Document        PM on FLSD Docket 12/10/2020 PageI2i/tol.2-00
                                          1-2 Entered                               of 16
    •
                                                                                                            -11

                                                               IN THE CIRCUIT COURT OF THE
                                                           17TH JUDICIAL CIRCUIT IN AND FOR
                                                                 BROWARD COUNTY,FLORIDA

                                                                        CASE NO.:     CACC O0V55
        JOHN GALETE,

                Plaintiff,

        VS.


        WALMART ASSOCIATE'S INC,

                Defendant.


                                       SUMMONS IN A CIVIL CASE

        TO: WALMART ASSOCIATE'S INC,through counsel for Defendant:
                             C T CORPORATION SYSTEM
                           1200 SOUTH PINE ISLAND ROAD
                               PLANTATION,FL 33324

        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF'S ATTORNEY

                                     RAINIER REGUEIRO,ESQ.
                                     REMER & GEORGES-PIERRE,PLLC.
                                     COMEAU BUILDING
                                     319 CLEMATIS STREET,
                                     SUITE 2200
                                     WEST PALM BEACH,FL 33401

        an answer to the complaint which is herewith served upon you, within 20 days after service ofthis
        summons upon you, exclusive ofthe day ofservice. If you fail to do so,judgment by default will
        be taken against you for the reliefdemanded in the complaint. You must also file your answer with
        the Clerk ofthis Court within a reasonable period oftime after service.
                                NOV 03 2020
        CLERK                                               DATE


       (BY)DEPUTY CLERK




                                   BRENDA D. F RMAN


          *** FILED. BROWARD MINTY FT. FIRF.NDA D FORMAN CI.F.RK II /09/N1)11 (II .(15• IA PM ****
       Case
Filing #    0:20-cv-62545-RAR
         115982080              Document
                    E-Filed 11/02/2020   1-2 Entered
                                       01:05:19 PM on FLSD Docket 12/10/2020 Page 3 of 16


                                                                  IN THE CIRCUIT COURT OF THE
                                                              17TH JUDICIAL CIRCUIT IN AND FOR
                                                                    BROWARD COUNTY,FLORIDA

                                                                            CASE NO.:

        JOHN GALETE,

                  Plaintiff,

        VS.


        WALMART ASSOCIATE'S INC,

                  Defendant.


                                                   COMPLAINT

                 Plaintiff, JOHN GALETE ("Plaintiff"), by and through the undersigned counsel, hereby

        sues Defendant, WALMART ASSOCIATE'S INC and in support avers as follows:

                                           GENERAL ALLEGATIONS

              1. This is an action by the Plaintifffor damages exceeding $30,000 excluding attorneys' fees

                  or costs for damages under Florida Civil Rights Act of 1992(FCRA), §760.01, et Statutes,

                  discrimination based on race and national origin.

              2. Plaintiff was an employee of Defendant, employed as a Supervisor in Broward County,

                 Florida.

              3. Defendant was a "person" and/or an "employer" pursuant to the Florida Civil Rights Act

                 of 1992, Fla. Stat. Section 760.01, et seq., since it employs fifty or more employees for

                 the applicable, statutory period; and it is subject to the employment discrimination

                 provisions ofthe applicable statute, the "FCRA".

              4. At all times material hereto,Plaintiff was an "employee" within the meaning ofthe Florida

                 Civil Rights Act of 1992, Fla Stat. Section 760, et seq.
Case 0:20-cv-62545-RAR Document 1-2 Entered on FLSD Docket 12/10/2020 Page 4 of 16



      5. Venue is proper in Broward County because all of the actions complained of herein

         occurred within the jurisdiction of Broward County.

     6. Plaintiff continues to be, a resident of Broward County, Florida.

     7. On April 23, 2019, Plaintiff filed a timely charge of employment discrimination with the

         Equal Employment Opportunity Commission, the agency which is responsible for

         investigating claims of employment discrimination.

     8. All conditions precedent for the filing of this action before this Court has been previously

         met, including the exhaustion of all pertinent administrative procedures and remedies.

                 FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

     7. Plaintiff is a Black Haitian male and within a class of individuals protected by the

        FCRA.

     8. Plaintiff began working for Defendant on or about 2007 as a cleaner and was then

        promoted to Supervisor on or about April 2017.

     9. In 2018, Frank medina was moved to Plaintiff's store as his supervisor.

     10. After Medina transferred to Plaintiffs store he began being discriminated against.

     11. In December 2018. John requested paternity leave for 6 weeks.

     12. John's request was approved, and he was set to return on or about February 2019.

     13. Upon his return to work, Plaintifffound that he was not on the schedule.

     14. However, his supervisor Frank Medina(White- Hispanic)instructed him to clock in

        under a different employee number.

     15. Thereafter, he was told to stop overriding and that he had to wait to be added to the

        schedule.

     16. About two weeks went by and Plaintiff was never added to the schedule.
Case 0:20-cv-62545-RAR Document 1-2 Entered on FLSD Docket 12/10/2020 Page 5 of 16



     17. Two weeks later, Plaintiff received a phone call from one of his colleagues explaining to

         him that his name was now on the schedule.

     .18. The day that plaintiff returned to work, he was placed in various departments as an

         associate when he was actually the supervisor.

     19. On or about March 2019, Medina called John into his office to let him know that "the

         supervisor position is no longer available and only store associate position is open".

     20. However,there were other non-Black Haitian supervisors, that were not demoted.

     21. Plaintiff always performed his duties without issue.

     22. Plaintiff raised concerns about the demotion being unfair but was not given any other

         choices.

     23. Throughout his employment plaintiff was able to perform the essential functions of his

        job duties and responsibilities, and at all relevant times he did perform his job at

         satisfactory or above-satisfactory levels.

     24. Any reason proffered by his employer for the adverse employment actions is mere

         pretext for unlawful discrimination and retaliation.

     25. Plaintiff feels that he has been discriminated against in violation of The Florida Civil

         Rights Act. and local laws.

     26. Throughout Plaintiff's employment, Plaintiff was able to perform the essential functions

        . of the job duties and responsibilities, and at all times did perform such duties at

         satisfactory or above-satisfactory levels.

     27. . Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-26 of this

         complaint as if set out in full herein.
Case 0:20-cv-62545-RAR Document 1-2 Entered on FLSD Docket 12/10/2020 Page 6 of 16



                                           COUNT I
                      National Origin Discrimination in Violation the FCRA


     28. Plaintiff is a member of a protected class under the FCRA.

     29. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff

         because ofPlaintiff's national origin and subjected the Plaintiff to animosity based on

         national origin.

     30. Such discrimination was based upon the Plaintiff's national origin in that Plaintiff would

         not have been the object of discrimination but for the fact that Plaintiff is Haitian.

     31. Defendant's conduct complained of herein was willful and in disregard of Plaintiff's

         protected rights. Defendant and its supervisory personnel were aware that discrimination

         on the basis of national origin was unlawful but acted in reckless disregard of the law.

     32. At all times material hereto, the employees exhibiting discriminatory conduct towards

        Plaintiff possessed the authority to affect the terms, conditions, and privileges of

        Plaintiff's employment with the Defendant.

     33. Defendant retained all employees who exhibited discriminatory conduct toward the

        Plaintiff and did so despite the knowledge of said employees engaging in discriminatory

        actions.

     34. As a result of Defendant's actions, as alleged herein, Plaintiff has been deprived of

        rights, has been exposed to ridicule and embarrassment, and has suffered emotional

        distress and damage.

     35. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

        representatives, and the Defendant's failure to make prompt remedial action to prevent
Case 0:20-cv-62545-RAR Document 1-2 Entered on FLSD Docket 12/10/2020 Page 7 of 16



         continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights

         under federal law.

     36. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and

         with malice or reckless indifference to the Plaintiff's statutorily protected rights, thus

        entitling Plaintiff to damages in the form of compensatory and punitive damages

         pursuant to federal law, to punish the Defendant for its actions and to deter it, and others,

        from such action in the future.

     37. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

        damages as a result of Defendant's discriminatory practices unless and until this

        Honorable Court grants relief.

  WHEREFORE,Plaintiff respectfully prays for the following relief against Defendant:

        a. Adjudge and decree that Defendant has violated Title VII, and has done so willfully,

            intentionally, and with reckless disregard for Plaintiffs' rights;

        b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'

            adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

            employment practices described herein;

        c. Enter an award against Defendant and award Plaintiff compensatory damages for

            mental anguish, personal suffering, and loss of enjoyment of life;

        d. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

            full benefits Plaintiff would have had Plaintiff not been discriminated against by

            Defendant, or in lieu of reinstatement, award front pay;

        e. Award Plaintiff the costs of this action, together with a reasonable attorney fees; and

        f. Grant Plaintiff such additional relief as the Court deems just and proper under the
Case 0:20-cv-62545-RAR Document 1-2 Entered on FLSD Docket 12/10/2020 Page 8 of 16



             circumstances.



                                           COUNT II
                            Race Discrimination in Violation the FCRA

     38. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-21 of this

         complaint as if set out in full herein.

     39. Plaintiff is a member of a protected class under the FCRA.

     40. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff

         because ofPlaintiff's race and subjected the Plaintiff to animosity based on race.

     41. Such discrimination was based upon the Plaintiff's race in that Plaintiff would not have

         been the object of discrimination but for the fact that Plaintiff is a black male.

     42. Defendant's conduct complained of herein was willful and in disregard of Plaintiff's

         protected rights. Defendant and its supervisory personnel were aware that discrimination

         on the basis of race was unlawful but acted in reckless disregard ofthe law.

     43. At all times material hereto, the employees exhibiting discriminatory conduct towards

         Plaintiff possessed the authority to affect the terms, conditions, and privileges ofPlaintiff's

         employment with the Defendant.

     44. Defendant retained all employees who exhibited discriminatory conduct toward the

        Plaintiff and did so despite the knowledge of said employees engaging in discriminatory

         actions.

     45. As a result of Defendant's actions, as alleged herein, Plaintiff has been deprived of rights,

         has been exposed to ridicule and embarrassment, and has suffered emotional distress and

         damage.

     46. The conduct of Defendant, by and through the conduct of its agents, employees, and/or
Case 0:20-cv-62545-RAR Document 1-2 Entered on FLSD Docket 12/10/2020 Page 9 of 16



         representatives, and the Defendant's failure to make prompt remedial action to prevent

         continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights

         under federal law.

     47. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and

         with malice or reckless indifference to the Plaintiffs statutorily protected rights, thus

         entitling Plaintiff to damages in the form of compensatory and punitive damages pursuant

        to federal law,to punish the Defendant for its actions and to deter it, and others,from such

         action in the future.

     48. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

        damages as a result ofDefendant's discriminatory practices unless and until this Honorable

        Court grants relief.

  WHEREFORE,Plaintiff respectfully prays for the following relief against Defendant:

        g. Adjudge and decree that Defendant has violated Title VII, and has done so willfully,

            intentionally, and with reckless disregard for Plaintiffs' rights;

        h. Enter ajudgment requiring that Defendant pay Plaintiff appropriate back pay, benefits'

            adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful

            employment practices described herein;

        i. Enter an award against Defendant and award Plaintiff compensatory damages for

            mental anguish, personal suffering, and loss of enjoyment of life;

        j. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

            full benefits Plaintiff would have had Plaintiff not been discriminated against by

            Defendant, or in lieu ofreinstatement, award front pay;

        k. Award Plaintiff the costs of this action, together with a reasonable attorney fees; and
Case 0:20-cv-62545-RAR Document 1-2 Entered on FLSD Docket 12/10/2020 Page 10 of 16



         1. Grant Plaintiff such additional relief as the Court deems just and proper under the

            circumstances.
Case 0:20-cv-62545-RAR Document 1-2 Entered on FLSD Docket 12/10/2020 Page 11 of 16



                                           JURY DEMAND

        Plaintiff demands trial by jury of all issues triable as of right by jury.




   Dated: 11/2/20                                               Respectfully submitted,

                                                        /s/Rainier Regueiro
                                                        Rainier Regueiro, Esq.
                                                        Florida Bar Number: 115578
                                                        REMER & GEORGES-PIERRE,PLLC
                                                        44 West Flagler Street, Suite 2200
                                                        Miami, FL 33130
                                                        Telephone:(561)225-1970
                                                        Facsimile:(305)416-5005
Case 0:20-cv-62545-RAR Document 1-2 Entered on FLSD Docket 12/10/2020 Page 12 of 16
Case 0:20-cv-62545-RAR Document 1-2 Entered on FLSD Docket 12/10/2020 Page 13 of 16
Case 0:20-cv-62545-RAR Document 1-2 Entered on FLSD Docket 12/10/2020 Page 14 of 16
Case 0:20-cv-62545-RAR Document 1-2 Entered on FLSD Docket 12/10/2020 Page 15 of 16
Case 0:20-cv-62545-RAR Document 1-2 Entered on FLSD Docket 12/10/2020 Page 16 of 16
